DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/5/2022.
Applicant’s election without traverse of Species IV (claim 11) in the reply filed on 12/5/2022 is acknowledged.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24, line 4, “the compound of claim 1 on surface” should be changed to read “the compound of claim 1 on a surface” to include the missing article. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupert (US 20200087155 A1) (utilizing the 9/19/2019 filing date).
Regarding claim 1, Rupert discloses a compound represented by Formula 1 and having an argyrodite-type crystal structure ([0066]; Li5.6PS4O0.6Cl1.4 also written as Li5.6PS3.85(SO4)0.15Cl1.4): 
	Formula 1 
	LixM1vPSyM2wM3z 
wherein, in Formula 1, M1 is at least one metal element of Group 1 to Group 15 of the periodic table, except Li, M2 is SOn, M3 is at least one element of Group 17 of the periodic table, and x = 5.6 which is within the claimed range of 4≤x≤8, v = 0 which is within the claimed range of 0≤v<1, y = 3.85 which is within the claimed range of 3≤y≤7, w = 0.15 which is within the claimed range of 0<w<2, z = 1.4 which is within the claimed range of 0≤z≤2, and n = 4 which is within the claimed range of 1.5≤n≤5.
Regarding claim 17, Rupert discloses all the limitations of the compound above and further discloses wherein the compound represented by Formula 1 is ([0066]; Li5.6PS4O0.6Cl1.4 also written as Li5.6PS3.85(SO4)0.15Cl1.4 as well as Li5.6P(S1-0.0375(SO4)0.0375)4Cl1.4):
	LiaP(S1-e(SO4)e)bClc)
	wherein, in the formula, a = 5.6 which is within the claimed range of 5≤a≤7, b = 4 which is within the claimed range of 4≤b≤6, and c = 1.4 which is within the claimed range of 0≤c≤2; and e = 0.0375 which is within the claimed range of 0<e<0.06, 0<f<0.06, and 0<e+f<0.06.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rupert (US 20200087155 A1) (utilizing the 9/19/2019 filing date) as applied to claim 1 above, and further in view of Tsujimura et al. (US 20170187066 A1) (as recited in the IDS dated 2/26/2021).
Regarding claim 6, Rupert discloses all the limitations of the compound above but does not disclose wherein M1 comprises Na, K, Mg, Ag, Cu, or a combination thereof.
Tsujimura teaches a compound represented by the following formula similar to the claimed Formula 1 and having an argyrodite-type crystal structure ([0037], [0066]-[0067]; (Li5.635Na0.115)PS4.75Cl1.25): 
	Formula 
	LixM1vPSyM3z 
wherein, in Formula 1, M1 is Na (Group 1) which is at least one metal element of Group 1 to Group 15 of the periodic table, except Li, M3 is at least one element of Group 17 of the periodic table, and x = 5.6 which is within the claimed range of 4≤x≤8, v = 0.115 which is within the claimed range of 0≤v<1, y = 4.75 which is within the claimed range of 3≤y≤7, z = 1.25 which is within the claimed range of 0≤z≤2, , wherein M1 comprises Na to increase the ion conductivity [0043].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the Na of Tsujimura to the compound of Rupert to increase the ion conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, Rupert discloses all the limitations of the compound above and further teaches wherein the compound represented by Formula 1 is represented by the following formula ([0066]; Li5.6PS4O0.6Cl1.4 also written as Li5.6PS3.85(SO4)0.15Cl1.4 as well as Li5.6P(S1-0.0375(SO4)0.0375)4Cl1.4):
	(Li1-d)aP(S1-e(SO4)e)bClc)
	wherein, each of a, b, c, d, and e is independently selected and a = 5.75 which is within the claimed range of 5≤a≤7, b = 4 which is within the claimed range of 4≤b≤6, c = 1.4 which is within the claimed range of 0≤c≤2, d = 0.0201 which is within the claimed range of 0<d≤0.06, and e = 0.0375 which is within the claimed range of 0<e<0.06.
Furthermore, Rupert does not disclose wherein the compound comprises Na and thus does not disclose wherein the compound represented by Formula 1 is represented by the claimed compound:
	Formula
	(Li1-dNad)aP(S1-e(SO4)e)bClc)
	
Tsujimura teaches a compound represented by the following formula similar to the claimed Formula 1 and having an argyrodite-type crystal structure ([0037], [0066]-[0067]; (Li5.635Na0.115)PS4.75Cl1.25): 
	Formula 
	LixM1vPSyM3z 
wherein, in Formula 1, M1 is Na (Group 1) which is at least one metal element of Group 1 to Group 15 of the periodic table, except Li, M3 is at least one element of Group 17 of the periodic table, and x = 5.6 which is within the claimed range of 4≤x≤8, v = 0.115 which is within the claimed range of 0≤v<1, y = 4.75 which is within the claimed range of 3≤y≤7, z = 1.25 which is within the claimed range of 0≤z≤2.
Tsujimura further teaches wherein the compound comprises Na to increase the ion conductivity [0043].
By adding Na to the compound of Rupert in the stoichiometric amount taught in Tsujimura to increase the ion conductivity, the compound represented by Formula 1 is represented by the claimed compound is formed (Li1-0.0201Na0.0201)5.75P(S1-0.0375(SO4)0.0375)4Cl1.4):
	Formula
	(Li1-dNad)aP(S1-e(SO4)e)bClc)
	wherein, each of a, b, c, d, and e is independently selected and a = 5.75 which is within the claimed range of 5≤a≤7, b = 4 which is within the claimed range of 4≤b≤6, c = 1.4 which is within the claimed range of 0≤c≤2, d = 0.0201 which is within the claimed range of 0<d≤0.06, and e = 0.0375 which is within the claimed range of 0<e<0.06.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the stoichiometric amount of Na taught in Tsujimura to the compound represented by Formula 1 of Rupert such that the compound of Formula 1 is represented by the claimed compound in order to increase the ion conductivity and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rupert (US 20200087155 A1) (utilizing the 9/19/2019 filing date) as applied to claim 1 above, and further in view of Kim et al. (KR 101952196 B1) (as recited in the IDS dated 2/26/2021) (utilizing US 20200381772 A1 as the English language equivalent) and Ritter et al. (US 20160293946 A1).
Regarding claim 30, Rupert discloses all the limitations of the compound above and further discloses a method of preparing a compound, the method comprising: contacting a compound comprising lithium ([0030]; Li2S), a compound comprising P ([0030]; P2S5), to prepare a mixture [0030]; and heat-treating the mixture in an inert atmosphere to prepare the compound ([0030]; argon atmosphere at 500 ºC for 5 hours).
Rupert does not disclose wherein the method comprises a compound comprising a metal element of Group 1 to Group 15 of the periodic table except Li and a compound comprising SOn wherein 1.5≤n≤5.
Kim teaches a method of preparing a compound [0104], the method comprising: contacting a compound comprising lithium ([0104]; Li2S), a metal element of Group 1 to Group 15 of the periodic table except Li ([0104]; SiO2), a compound comprising P ([0104]; P2S5), to prepare a mixture [0104]; and heat-treating the mixture ([0104]; 550 ºC for 6 hours) to prepare the compound (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) in order to improve the stability of the compound against moisture [0046].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the metal element of Kim to the method of Rupert in order to improve the stability of the compound against moisture and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Rupert does not disclose wherein the method comprises a compound comprising SOn wherein 1.5≤n≤5.
Ritter teaches a method of preparing a compound ([0028], [0033]), the method comprising: contacting a compound comprising lithium ([0034]; Li2O), a compound comprising P ([0035]; P2S5) out of a list of other materials, a compound comprising SOn wherein n = 4 which is within the claimed range of 1.5:n:5 ([0034]; Li2SO4) out of a list of other materials, to prepare an argyrodite compound [0028].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the compound comprising SOn  out of the list of other materials in Ritter and add the compound to the method of modified Rupert because it is a known compound suitable for the intended purpose of forming a compound having a argyrodite-type crystal structure and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 31, modified Rupert discloses all the limitations of the method above and further discloses wherein the heat-treating at a temperature of 500 ºC (Rupert; [0030]) which is within the claimed range of about 400 ºC to about 600 ºC for 5 hours (Rupert; [0030]) which is within the claimed range of about 1 hour to about 36 hours.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 18-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101952196 B1) (as recited in the IDS dated 2/26/2021) (utilizing US 20200381772 A1 as the English language equivalent).
Regarding claim 1, Kim discloses a compound represented by Formula 1 and having an argyrodite-type crystal structure (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl): 
	Formula 1 
	LixM1vPSyM2wM3z 
wherein, in Formula 1, M1 is silicon (Group 14) which is at least one metal element of Group 1 to Group 15 of the periodic table, except Li, M2 is SOn, M3 is at least one element of Group 17 of the periodic table, and x = 6.15 which is within the claimed range of 4≤x≤8, v = 0.15 which is within the claimed range of 0≤v<1, y = 4.4125 which is within the claimed range of 3≤y≤7, w = 0.2875 which is within the claimed range of 0<w<2, z = 1 which is within the claimed range of 0≤z≤2, and n = 4 which is within the claimed range of 1.5≤n≤5.
Regarding claim 2, Kim discloses all the limitations of the compound above and further discloses wherein v/(x+v) = 0.02381which is within the claimed range of 0≤v/(x+v)<0.2 and w/(y+w) = 0.06117 which is within the claimed range of 0<w/(y+w)<0.2.
Regarding claim 3, Kim discloses all the limitations of the compound above and further discloses wherein the SOn is SO4.
Regarding claim 4, Kim discloses all the limitations of the compound above and further discloses wherein v/(x+v) = 0.02381which is within the claimed range of 0≤v/(x+v)<0.08 and w/(y+w) = 0.06117 which is within the claimed range of 0<w/(y+w)<0.08.
Regarding claim 5, Kim discloses all the limitations of the compound above and further discloses wherein M1 comprises Si.
Regarding claim 7, Kim discloses all the limitations of the compound above and further discloses wherein M3 comprises Cl.
Regarding claim 18, Kim discloses all the limitations of the compound above and further discloses a similar perovskite material (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) compared to what is used in the instant specification ([00150]; Example 1; (Li5.69Cu0.06)P(S4.70(SO4)0.05)Cl1.25) and thus a similar ion conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Kim inherently also discloses wherein the compound represented by Formula 1 has an ion conductivity of about 1 milliSiemens per centimeter or greater at a temperature of about 25 ºC.
Regarding claim 19, Kim discloses all the limitations of the compound above and further discloses a similar perovskite material (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) compared to what is used in the instant specification ([00150]; Example 1; (Li5.69Cu0.06)P(S4.70(SO4)0.05)Cl1.25) and thus a similar ion conductivity retention should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Kim inherently also discloses wherein the compound represented by Formula 1 has an ion conductivity retention of about 70% or greater, when analyzed after 10 days in an air atmosphere having a dew point of less than -60 ºC, wherein the ion conductivity retention is defined as shown in Equation 1:
	Equation 1
	Ion conductivity retention – [Ion conductivity of the compound after 10 days / initial ion conductivity of the compound]x100%.
Regarding claim 20, Kim discloses all the limitations of the compound above and further discloses a similar perovskite material (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) compared to what is used in the instant specification ([00150]; Example 1; (Li5.69Cu0.06)P(S4.70(SO4)0.05)Cl1.25) and thus a similar crystal system should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Kim inherently also discloses wherein the compound represented by Formula 1 belongs to a cubic crystal system.
Regarding claim 21, Kim discloses all the limitations of the compound above and further discloses a similar perovskite material (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) compared to what is used in the instant specification ([00150]; Example 1; (Li5.69Cu0.06)P(S4.70(SO4)0.05)Cl1.25) and thus a similar space group should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Kim inherently also discloses wherein the compound represented by Formula 1 belongs to a F-43m space group.
Regarding claim 22, Kim discloses all the limitations of the compound above and further discloses a similar perovskite material (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) compared to what is used in the instant specification ([00150]; Example 1; (Li5.69Cu0.06)P(S4.70(SO4)0.05)Cl1.25) and thus similar diffraction angles should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Kim inherently also discloses wherein the compound represented by Formula 1 has a first peak at a diffraction angle of 30.1º2θ ±0.5º2θ and a second peak at a diffraction angle of 31.5º2θ ±0.5º2θ, when analyzed by X-ray diffraction using a CuKa radiation, and a compound having the same composition with that of the compound represented by Formula 1, except that M2 is S, has a third peak at a diffraction angle of 30.1º2θ ±0.5º2θ and a fourth peak at a diffraction angle of 31.5º2θ ±0.5º2θ when analyzed by X-ray diffraction using CuKa radiation, and wherein the position of the first peak is at least 0.01 º2θ less than the position of the third peak, and the position of the second peak is at least 0.01 º2θ less than a position of the fourth peak.
Regarding claim 23, Kim discloses all the limitations of the compound above and further discloses a similar perovskite material (Fig. 1, [0104]; Li6.15PO0.85Si0.15S4.7O0.3Cl also written as Li6.15Si0.15PS4.4125(SO4)0.2875Cl) compared to what is used in the instant specification ([00150]; Example 1; (Li5.69Cu0.06)P(S4.70(SO4)0.05)Cl1.25) and thus similar diffraction angles should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Kim inherently also discloses wherein the compound represented by Formula 1 further has a peak corresponding to LiM3 at a diffraction angle of 35.0º2θ ±1.0º2θ in when analyzed by X-ray diffraction using CuKa radiation.
Regarding claim 25, Kim discloses all the limitations of the compound above and further discloses a solid electrolyte comprising the compound [0110].
Regarding claim 26, Kim discloses all the limitations of the compound above and further discloses an electrochemical cell comprising: a cathode layer comprising a cathode active material layer; an anode layer comprising an anode active material layer; and an electrolyte layer disposed between the cathode layer and the anode layer, wherein at least one of the cathode active material layer and the electrolyte layer comprises the compound ([0083], [0091], [0104]).
Regarding claim 27, Kim discloses all the limitations of the electrochemical cell above and further discloses wherein the electrochemical cell is an all-solid secondary battery [0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101952196 B1) (as recited in the IDS dated 2/26/2021) (utilizing US 20200381772 A1 as the English language equivalent) as applied to claim 1 above.
Regarding claim 24, Kim discloses all the limitations of the compound above and further discloses a protected cathode active material [0091] comprising: a lithium transition metal oxide ([0085]; LiCoxMnyO2) out of a list of other materials and the compound on a surface of the lithium transition metal oxide [0091].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the lithium transition metal oxide out of the list of other materials in Kim and utilize it in the protected cathode active material of Kim because it is a known cathode active material suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 28, Kim discloses all the limitations of the compound above and further discloses wherein the anode active material layer comprises an anode active material and a binder [0094], wherein the anode active material comprises amorphous carbon out of a list of other materials [0095] and Al out of a list of other materials [00095].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the amorphous carbon and Al out of the list of other materials in Kim and utilize it in the anode active material of Kim because it is a known anode active material suitable for the intended purpose of forming an anode and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101952196 B1) (as recited in the IDS dated 2/26/2021) (utilizing US 20200381772 A1 as the English language equivalent) as applied to claim 26 above, and further in view of Balogh et al. (US 20190319259 A1).
Regarding claim 29, Kim discloses all the limitations of the electrochemical cell above and further discloses wherein the anode layer further comprises an anode current collector [0094].
Kim does not disclose wherein the anode layer further comprises a metal layer further comprised between the anode current collector and the anode active material layer, wherein the metal layer comprises lithium or a lithium alloy.
Balogh teaches an electrochemical cell [0002] comprising an anode layer comprising an anode active material layer (Fig. 2B; 100) [0051] and further discloses wherein the anode layer further comprises an anode current collector (Fig. 2B; 82 or 83) [0051], a metal layer further comprised between the anode current collector and the anode active material layer (Fig. 2B; 84) [0051], wherein the metal layer comprises lithium or a lithium alloy [0051] to improve the adhesion between the current collector and the anode active material layer [0051].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the metal layer of Balogh to the anode layer of Kim to improve the adhesion between the current collector and the anode active material layer and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724